Citation Nr: 0620075	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the special 
processing unit known at the Tiger Team at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

As set forth on the cover page of this decision, the 
veteran's claim has been returned to the jurisdiction of the 
RO in Des Moines, Iowa.  In May 2004, the veteran testified 
at a hearing at the Des Moines RO in support of his appeal.


FINDINGS OF FACT

1.  The record contains no indication that the veteran's 
current low back disability is related to his active service 
or any incident therein.  

2.  The veteran's alcoholism is the result of his own willful 
misconduct or alcohol abuse.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

2.  Service connection for alcoholism is precluded as a 
matter of law.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an April 2002 letter issued prior to the 
initial rating decision on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to identify any additional information that he 
felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO reiterated 
this information in a subsequent VCAA letter issued in August 
2004.  In addition, in an April 2006 letter, the RO issued a 
letter which fulfilled the additional requirements delineated 
by the Court in Dingess/Hartman.

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the RO has obtained all available post-service 
VA and private clinical records specifically identified by 
the veteran.  In addition, records associated with the 
veteran's unsuccessful application for disability benefits 
from the Social Security Administration have been received.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  

With respect to the veteran's service medical record, a 
review of the record indicates that the veteran's original 
claims folder was lost.  As a result, his service medical 
records are unavailable.  The veteran has been informed that 
his service records are unavailable.  See McCormick v. Gober, 
14 Vet. App. 39 (2000).  He has also been informed of 
alternative evidence to submit.  For example, in the April 
2002 VCAA letter discussed above, the veteran was advised 
that "evidence which shows your injury or disease happened 
during service" could consist of "your own written 
statement describing what happened."  In addition, at his 
May 2004 hearing, the Hearing Officer indicated that "I'd 
just like to emphasis what we need is the evidence between 
'84 and present showing you continuously had a back problem 
from service."  He indicated that "that's the kind of 
evidence that we really need."  See Hearing transcript at 
page 12; see also Constantino v. West, 12 Vet. App. 517 
(1999) (emphasizing the duty to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.).

Based on the substantial efforts made by the RO to obtain 
additional service medical records, as well as the 
unambiguous responses from the National Personnel Records 
Center and the Records Management Center, the Board finds 
that it is reasonably certain that further efforts to obtain 
additional service medical records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002).  Thus, while the Board 
sincerely regrets that the veteran's service records are 
unavailable, it finds that VA has no further duty to him with 
respect to obtaining them.  

In that regard, the Board has considered the May 2006 
contentions of the veteran's representative to the effect 
that VA has an obligation to make additional efforts to 
obtain the veteran's service medical records.  Specifically, 
he notes that if the veteran had applied to the Naval 
Discharge Review Board or the Board for Correction of Naval 
Records for review of the characterization of his discharge, 
his service medical records would have been forwarded to 
those agencies.  Thus, the veteran's representative argues 
that VA has a duty to contact those agencies and request the 
veteran's service medical records.

The Board notes, however, the veteran has given absolutely no 
indication that he has, in fact, applied to either body for a 
review of the characterization of his discharge.  The Court 
has held that "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Black, 6 Vet. App. 473, 477 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470, 477 
(1992) (noting that VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support the 
claim.").  Absent any indication that the Naval Discharge 
Review Board or the Board for Correction of Naval Records has 
copies of the veteran's service medical records, the Board 
finds that there is no duty to contact them.  

In summary, the Board notes that the RO has made substantial 
efforts to obtain additional service medical records.  
Without exception, these efforts have proven futile.  The 
Board is unable to conceive of an avenue of development which 
has not yet been explored.  For these reasons, the Board 
finds that VA has no further duty to seek to obtain 
additional service medical records.  In any event, as 
explained in more detail below, the outcome of the claim of 
service connection for alcoholism does not hinge on what 
happened during service.  Rather, service connection for 
alcoholism is precluded as a matter of law.  38 U.S.C.A. §§ 
105(a), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 
(2005).

Under the VCAA, the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2005).

Despite the contentions of the veteran's representative, 
given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the record is negative for 
evidence of an in-service back injury or any indication that 
the veteran's current low back disorder is associated with an 
in-service injury.  Lacking such evidence, the Board finds 
that a VA medical examination or opinion is not necessary.  
Similarly, because service connection for alcoholism is 
precluded as a matter of law, an examination would serve no 
useful purpose.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  




Background

As set forth above, the veteran's service medical records are 
unavailable.  

The post-service medical evidence shows that the veteran was 
hospitalized at a VA Medical Center from March to May 1989 
for treatment of alcohol dependence.  Records compiled in 
connection with that period of hospitalization show that the 
veteran reported having a problem with alcohol since the age 
of 17.  He indicated that his only prior treatment for 
alcohol abuse had been during service, and that he had been 
discharged from the Navy secondary to alcohol abuse.  On 
examination at the time of admission, the veteran had no 
pertinent physical complaints, although scoliosis of the 
thoracic and lumbar segments of the spine was incidentally 
observed.  The hospitalization records are negative for 
complaints or findings of an in-service low back injury.  The 
diagnosis on discharge was alcohol dependence.  

Subsequent VA clinical records show that in April 1992, the 
veteran sought treatment for back pain.  He reported that 
three days prior, he had fallen down a 10-12 foot gravel 
embankment, sustaining loss of consciousness.  He indicated 
that he was initially examined at a private facility, where 
X-rays showed a herniated disc.  The veteran denied a history 
of previous trauma or low back pain.  The assessments 
included multiple abrasions and possible compression fracture 
to T8 and muscle spasms, secondary to recent trauma.  

Records from a private chiropractor show that in November 
1992, the veteran sought treatment for left shoulder pain.  
In reporting his previous injuries, the veteran indicated 
that in the Spring of 1992, he sustained a "crushed disc" 
in his low back after he fell off the hood of a car.  The 
veteran also reported that while had been in the Navy, a 
slight curve of his back was noted.  He did not report a 
history of injury during service.  In April 1995, the veteran 
again sought treatment after he twisted his back while 
getting out of a chair.  He reported mid back pain.  

Private clinical records show that in September 1997, the 
veteran fell from a truck at his place of work.  Since that 
time, he experienced low back pain radiating to the right 
lower extremity.  An MRI was performed and revealed a small 
L5-S1 disc herniation.  He was initially treated with an 
epidural steroid injection, which failed to relieve his 
symptoms.  In December 1997, he underwent a partial 
hemilaminotomy and diskectomy at L5-S1.  

Later that month, the veteran was again hospitalized after he 
overdosed on Valium and pain medication prescribed for his 
low back symptoms.  His friends reported that the veteran had 
been feeling depressed since having to leave his job as a 
result of his recent low back injury.  When asked about his 
prior psychiatric treatment, the veteran reported that he had 
received a general discharge from the Navy due to alcohol 
abuse.  He indicated that he had been hospitalized by VA 
years ago for treatment of alcohol and cocaine abuse.  The 
diagnoses included history of alcohol abuse and accidental 
overdose of hydrocodone and Valium.  

In pertinent part, VA clinical records, dated from April 2001 
to November 2001, show that the veteran sought treatment for 
chronic low back pain with numbness in the left lower 
extremity.  In April 2001, the veteran indicated that his 
back pain had been present for the past four years.  In that 
regard, the veteran reported a history of a lumbar 
laminectomy in December 1997, due to a 1997 motor vehicle 
accident.  He did not report an in-service injury.  MRI of 
the lumbar spine was performed in April 2001 and showed mild 
degenerative changes, but no compression.  The veteran was 
given a TENS unit in December 2001.  Subsequent records show 
continued complaints of back pain.  

In November 2001, the veteran contacted a VA social worker, 
claiming that he was disabled due to a low back injury during 
service.  He requested financial assistance in paying his 
rent.  He was advised that no financial benefits were 
available from the VAMC and was advised to seek service 
connection for his claimed low back disability. 

In December 2001, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a low back injury.  He also claimed entitlement 
to service connection for alcoholism.  Subsequent VA clinical 
records dated to March 2005 show continued complaints of low 
back pain.  

Records from the Social Security Administration show that the 
veteran's application for disability benefits was initially 
denied in October 2001.  He appealed that  determination and 
his appeal was dismissed in August 2002.  Medical records 
compiled in connection with his claim include an August 2001 
disability determination evaluation at which the veteran 
reported that he had injured his back in the Navy in a fall.  
He stated that he reinjured his back in 1997, which led to a 
lumbar laminectomy in December 1997.  The impression was 
limitations due to cervical and lumbar pain and limited 
motion.  

At his May 2004 hearing, the veteran testified that in 1982, 
while he was stationed in Antarctica, he slipped on the ice 
and fell on his back.  He indicated that was examined in sick 
bay and advised that there was something wrong with his back 
and that treatment would require him to leave Antarctica.  
The veteran testified that because he did not want to leave, 
he told them, "Let's just hold off on the back."  The 
veteran indicated that upon his return from Antarctica, he 
was visited the dispensary occasionally for back pain and was 
given pain medication.  The veteran claimed that immediately 
after his separation from service in 1984, he began seeing 
chiropractors for back pain.  He indicated, however, that he 
was unable to remember the names of any of these early 
treatment providers.  With respect to his claim of service 
connection for alcoholism, the veteran indicated that he 
enlisted in the Navy at the age of 17.  He indicated that he 
began drinking at that time and had not stopped until his 
discharge.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty; however, no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury or disease was the result of 
the veteran's own willful misconduct, or for claims filed 
after October 31, 1990, was the a result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.1(m) (2005).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n) (2005).

The simple drinking of alcoholic beverage is not itself 
willful misconduct; however, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(2) (2005).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d) (2005); 
see also VAOPGCPREC 7-99 (June 9, 1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

Low back disability

The veteran claims that his current low back disability had 
its inception in service as a result of a 1982 injury he 
sustained after he slipped on the ice during his tour of duty 
in Antarctica.  As noted, his service medical records are 
unavailable and the record contains no other medical evidence 
of an in-service back injury or disability.  

Likewise, the post-service medical evidence is negative for 
findings of a low back disability for many years after 
service.  The Board has considered the veteran's contentions 
to the effect that he sustained a low back injury in service 
and experienced low back pain on a continuous basis since  
that time.  He claims that he has received regular 
chiropractic care from 1984 to the present.  Unfortunately, 
however, he failed to submit or specifically identify any 
medical records of treatment for complaints of low back 
symptoms prior to April 1992, when he sought treatment for 
back pain after a fall from an embankment.  Significantly, at 
that time, he denied a history of previous trauma or low back 
pain.  

The Board notes that the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment.  In a merits context, however, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The record in this case discloses a span of 
approximately 12 years without any clinical evidence to 
support the veteran's current claim of a continuity of low 
back symptoms since service.  Moreover, the objective 
evidence set forth above contradicts his assertions in that 
regard, in that the veteran denied a history of prior low 
back symptoms or injury in April 1992.  

The Board finds that the contemporaneous records are entitled 
to more probative weight than the recollections of the 
veteran of events which occurred many years previously.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
recent contention that he experienced continuous low back 
symptoms since service is persuasive evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Although the record shows that any in-service low back injury 
was not chronic in nature, service connection may nonetheless 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, the only evidence supporting the veteran's 
claim of a causal relationship between his current low back 
disability and service consists of his own opinion.  However, 
the Board finds this evidence warrants little probative 
weight as there is no indication that the veteran has any 
specialized education, training, or experience on which to 
base his medical conclusions.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the Board notes that the 
veteran is an interested party in this matter, adding further 
doubt to the probative value of his opinion.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).

On the other hand, the evidence which weighs against his 
claim consists of the negative evidence for many years after 
service separation, as well as the medical evidence showing 
that the veteran sustained significant post-service low back 
injuries in 1992 and 1997.  The Board additionally notes 
that, other than his own statements, the record contains no 
indication of a link between the veteran's current low back 
disability and his active service or any incident therein.  

Absent evidence of a low back disability in service, for many 
years thereafter, or of a link between the current low back 
injury and the veteran's active service or any incident 
therein, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a low 
back disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alcoholism

The veteran also seeks service connection for alcoholism.  He 
claims that he began drinking alcohol excessively in service 
and developed alcoholism as a result.  

As set forth above, the law expressly prohibits service 
connection for alcohol or drug abuse based on claims filed on 
or after October 31, 1990, and requires that disability 
resulting from drug or alcohol abuse be regarded as the 
products of willful misconduct.  Therefore, the veteran's 
claim of service connection for alcoholism, filed in December 
2001, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. at 429 (1991).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for alcoholism is denied.


______________________________________________
	STEVE L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


